NON-FINAL REJECTION, FIRST DETAILED ACTION
Status of Prosecution
The present application, 17/486,712 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application is a continuation of PCT/CN2020/078866, filed on March 11, 2020, which claims priority to Chinese application CN201910237973, with a priority date of March 27, 2019.
Claims 1-15 are pending and are rejected. Claims 1 6, and 11 are independent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 4-5 and __ are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A. 
Claims 1, 4-6, 11 and 14-15 are rejected under 35 USC § 102(a)(1) as being anticipated by Kwak, United States Patent Application Publication 2014/0101577 published on April 10, 2014.

As to Claim 1, Kwak teaches: An object management method, applied to a mobile terminal, wherein the mobile terminal comprises a first screen and a second screen (Kwak: par. 12, a multi-display apparatus with a first and second display) , and the method comprises:
receiving a first operation performed on a target object in a first page displayed on the first screen (Kwak: par. 199, Fig. 9, a user manipulation (i.e. a first operation) selects a first image [111-2] and list [111-3] (i.e. target object) is displayed on the first screen on the first display); and 
moving or copying, in response to the first operation, the target object into a second page displayed on the second screen (Kwak: par. 0199, the first image and list are copied and moved to the second screen on the second display) wherein the 
first page and the second page are different pages (Kwak: Fig. 9, the two pages are different).  

    PNG
    media_image1.png
    510
    533
    media_image1.png
    Greyscale

As to Claim 4, Kwak teaches the elements of claim 1.
Kwak further teaches: wherein the receiving a first operation performed on a target object in a first page displayed on the first screen comprises: 
receiving a first sub-operation of dragging the target object in the first page displayed on the first screen to an edge of the first screen; and 
the moving or copying, in response to the first operation, the target object into a second page displayed on the second screen comprises: 
moving, in response to the first sub-operation, the target object into the second page displayed on the second screen (Kwak: par. 199, Fig. 9, a user manipulation (i.e. a first operation) selects a first image [111-2] and list [111-3] (i.e. target object) is displayed on the first screen on the first display. Examiner asserts that that the operation includes a sub-operation of moving the target object to the edge of the first screen as depicted in Fig. 9).  

As to Claim 5, Kwak teaches the elements of claim 1.
Kwak further teaches: wherein the receiving a first operation performed on a target object in a first page displayed on the first screen comprises: 
receiving a second sub-operation of long pressing the target object in the first page displayed on the first screen and dragging the target object to an edge of the first screen; and 
the moving or copying, in response to the first operation, the target object into a second page displayed on the second screen comprises: 
copying, in response to the second sub-operation, the target object into the second page displayed on the second screen (Kwak: par. 199, Fig. 9, a user manipulation (i.e. a first operation) selects a first image [111-2] and list [111-3] (i.e. target object) is displayed on the first screen on the first display. Examiner asserts that that the operation includes a sub-operation of moving the target object to the edge of the first screen as depicted in Fig. 9. Examiner also asserts that there is no special definition of “long press” as any drag would have a press of some sort. Par. 0329 notes that a drag “indicates movement which a user pulls the user object toward one direction).

As to Claim 6, it is rejected for similar reasons as claim 1.
As to Claim 9, it is rejected for similar reasons as claim 4.
As to Claim 10, it is rejected for similar reasons as claim 5.

As to Claim 11, it is rejected for similar reasons as claims 1 and 6.
As to Claim 14, it is rejected for similar reasons as claim 4 and 9.
As to Claim 15, it is rejected for similar reasons as claim 5 and 10.

B. 
Claims 1, 6 and 11 are rejected under 35 USC § 102(a)(1) as being anticipated by Anderson et al. (“Anderson”), United States Patent 9,152,306 published on October 6, 2015.

As to Claim 1, Anderson teaches: An object management method, applied to a mobile terminal, wherein the mobile terminal comprises a first screen and a second screen (Kwak: par. 12, a multi-display apparatus with a first and second display) , and the method comprises:
receiving a first operation performed on a target object in a first page displayed on the first screen (Kwak: par. 199, Fig. 9, a user manipulation (i.e. a first operation) selects a first image [111-2] and list [111-3] (i.e. target object) is displayed on the first screen on the first display); and 
moving or copying, in response to the first operation, the target object into a second page displayed on the second screen (Kwak: par. 0199, the first image and list are copied and moved to the second screen on the second display) wherein the 
first page and the second page are different pages (Kwak: Fig. 9, the two pages are different).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-__ are rejected under 35 USC § 103 as being unpatentable over Kwak, United States Patent Application Publication 2014/0101577 published on April 10, 2014 in view of non-patent literature O’Reilly, “Opening Two Instances of File Explorer”, (“O’Reilly”)published on September 20, 2018 (per search engine indexing).

As to Claim 2, Kwak teaches the limitations of claim 1.
Kwak further teaches: wherein before the receiving a first operation performed on a target object in a first page displayed on the first screen, the method further comprises:
synchronously displaying the third page on the second screen (Kwak: par. 0133, the first and second screens may be a single document or a plurality of documents having a plurality of common pages; par. 0135-37, per user manipulation on a first screen, it may cause the second screen to change the page; Examiner asserts this may be a “third page”); 
switching on the first screen from the third page to the first page (Kwak: par. 0135, the first screen page may be changed accordingly); and 
switching on the second screen from the third page to the second page (Kwak: par. 0135, the first screen page may be changed accordingly).  
Kwak may not explicitly teach: receiving a second operation performed on a third page displayed on the first screen; 
synchronously displaying the third page on the second screen in response to the second operation.
O’Reilly teaches in to open up another separate instance of a file-explorer window, a user may select an icon (i.e. a second operation per the claim language) and to even have them be displayed stacked side-by-side.

    PNG
    media_image2.png
    175
    285
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kwak device by directly implementing the second operation, which could be before the viewing of any other pages, by a right click of the context menu as taught by O’Reilly. Such a person would have been motivated to do so to allow for a better user experience in reducing the number of steps needed to navigate to the same instance with a single user input.

As to Claim 3, Kwak teaches the limitations of claim 1.
Kwak further teaches: switching on the first screen from the fourth page to the first page (Kwak: par. 0135, the first screen page may be changed accordingly).
Kwak may not explicitly teach: wherein before the receiving a first operation performed on a target object in a first page displayed on the first screen, the method further comprises:
receiving a third operation performed on a target folder in a fourth page displayed on the first screen; 
displaying, on the second screen in response to the third operation, the second page corresponding to the target folder (Kwak: par. 0135, the first screen page may be changed accordingly).
O’Reilly teaches in to open up another separate instance of a file-explorer window, a user may select an icon (i.e. a third operation per the claim language). Examiner also notes that there is no restriction in the claim language that the second page and the fourth page are different. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kwak device by directly implementing the second operation, which could be before the viewing of any other pages, by a right click of the context menu as taught by O’Reilly. Such a person would have been motivated to do so to allow for a better user experience in reducing the number of steps needed to navigate to the same instance with a single user input.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Koeninger, United States Patent Application Publication 2017/0031928 (August 1, 2013) (describing copying of files between identical folders with a backup system);
Anderson et al., United States Patent 9,152,306 (Oct. 6, 2015) (describing multiple screen moving and copying of files);
Frederickson et al., United States Patent Application Publication 2014/0351722 (Nov. 27, 2014) (describing multiple display system with moving of application windows).
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES T TSAI/Examiner, Art Unit 2174